DETAILED ACTION

Response to Amendment 
The amendment of 11/23/2020 has been entered.  Claim 1 has been amended and new claims 1-15 have been added.  Claims 1-15 are pending in this application with claim 1 being independent claim.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Zucchero on 1/27/2021.

The application has been amended as follows: 
In the Specification:

On page 8, please add the following new paragraph after paragraph [0035]:
[0036]    In one embodiment, the electronic control circuit is configured to provide a constant current during the electric discharge.

On page 20, please add the following new paragraph after paragraph [0073]:
[0074]    In one embodiment, the electronic control circuit is configured to control the frequency of the electric discharge to within a range of 0.1 and 100 Hz, and the duration of the electric discharge within a range of 20 microseconds and 500 milliseconds independent of the frequency. 

In the Claims:

This listing of claims will replace all prior versions, and listings, of claims in the application.
	

Claim Listing:
1.	(Currently amended)  An apparatus for generating a respirable product gas containing nitric oxide comprising:
a reaction chamber enclosing two electrodes separated by a gap,
a gas inlet port for introducing a gas mixture containing oxygen and nitrogen into said reaction chamber,
an electronic control circuit for delivering an electric discharge between the two electrodes to generate the respirable product gas containing nitric oxide; wherein the electronic control circuit is configured to control a pulse frequency of the electric discharge and a pulse duration of the electric discharge independent of the frequency to produce a desired concentration of nitric oxide;
a magnetic field generator proximate to said gap between the electrodes; and
a gas outlet port for delivering the product gas from said reaction chamber; 
wherein the apparatus comprises the respirable product gas containing nitric oxide.

2.	(Previously presented) The apparatus of claim 1, wherein the magnetic field generator is a permanent magnet.



4. 	(Previously presented) The apparatus of claim 1, wherein the magnetic field generator is an electric coil, which is energized by an electric current to provide the magnetic field.

5. 	(Previously presented) The apparatus of claim 1, wherein the magnetic field generator is four permanent magnets, two on each side of the gap.

6. 	(Previously presented) The apparatus of claim 1, further including a user input control communicating with the electronic control circuit configured to set a desired concentration of nitric oxide by a user.

7. 	(Previously presented) The apparatus of claim 1, further including a flow device communicating with the electronic control circuit to provide a known gas flow through the reaction chamber.

8. 	(Previously presented) The apparatus of claim 7, wherein the flow device is selected from the group consisting of: a flow sensor measuring gas flow from an external regulated source to produce the known gas flow, a pump system operating to produce the known gas flow without flow sensing, and a pump system with a flow sensor system providing feedback control of the pump system to produce the known gas flow.

9. 	(Previously presented) The apparatus of claim 1, further including a nitrogen dioxide filter attached to the gas outlet port for receiving the gas flow therefrom and removing nitrogen dioxide.

10. 	(Currently amended) The apparatus of claim 1, wherein the electronic control circuit is configured to provide a 
the desired nitric oxide concentration.
 
12. 	(Currently amended) The apparatus of claim 1, wherein the electronic control circuit is configured to control 

13. 	(Currently amended) The apparatus of claim 1, wherein the electronic control circuit is configured to control the frequency of the electric discharge to within a range of 0.1 and 45 Hz, and the duration of the electric discharge within a range of between 0.1 milliseconds and 10 milliseconds.

14. 	(Previously presented) The apparatus of claim 1, further including a discharge sensor for sensing the duration.

15. 	(Currently amended) The apparatus of claim 1, further including a lookup table providing [[a]]the desired concentration of nitric oxide as a function of the frequency and duration of the electric discharge.

The following is an examiner’s statement of reasons for allowance: Because of the amendment of claims to clearly distinguish from the prior art of record and because of the submission of a terminal disclaimer to avoid a subsequent non-statutory double patenting of pending claims over claims of U.S. Patent No. 9,573,110.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795